Duckworth, Chief Justice.
A writ of mandamus is not an available remedy to compel the discharge of a duty of a commissioner appointed by the court to partition lands. Evans v. White, 178 Ga. 262 (172 S. E. 913). The duties of a commissioner appointed by the court to partition lands, under Chapter 85-15 of the Georgia Code of 1933, are purely administrative, and to issue a mandamus to require one of the commissioners to act would be the equivalent of the court ordering *505itself to act. Failure to act might be grounds for contempt proceedings but not for mandamus.
No. 17303.
January 8, 1951.
W. C. Lankford, for plaintiffs.
George H. Mingledorff, R. A. Moore, and Memory & Memory for defendants.

Judgment affirmed.


All the Justices concur.